                  Case 2:19-cv-00692-RSM Document 1 Filed 05/09/19 Page 1 of 4




     2

     3


     4

     5
                                        UNITED STATES DISTRICT COURT
     6                            WESTERN DISTRICT OF WASHINGTON AT SEATTLE

     7   NORTHWEST ADMINISTRATORS, INC.,
     8
                                            Plaintiff,                                 No.

  9
                    V.                                                                 COMPLAINT TO COLLECT
 10                                                                                    TRUST FUNDS
         CONAGRA FOODS ENTERPRISE
 it      SERVICES, INC., a Delaware
         corporation,
 12


13                                          Defendant.

14

15


16
                    Plaintiff, Northwest Administrators, Inc., is an organization incorporated under
17
         the laws of the State of Washington, with its principal place of business in King
18
         County, and is the authorized administrative agency for and the assignee of the
19

         Western Conference of Teamsters Pension Trust Fund (hereinafter "Trust").
20

21                                                                               II.

22                  The Western Conference of Teamsters Pension Trust Fund is an

23
         unincorporated association operating as a Trust Fund pursuant to Section 302 of the
24
         Labor Management Relations Act of 1947, as amended, to provide retirement
25
         benefits to eligible participants.
26
                                                                                             Reid, McCarthy, Ballew & Leahy, L,L,P.
         COMPLAINT TO COLLECT FUNDS - 1                                                                       ATTOKN^YSATLAW
         GA01-01999\312-Supplementals\ConAgra Foods 302859 1-18.'2 18\Comp!aint.doc          100 Wh;ST HAIUUSON STREET • NOKTH TOWI^K, SUlTli 100
                                                                                                          SEATTLE, WASHINGTON 98119
                                                                                                  TFJ^PHONR; (20C>) 2^5-0464 • FAX: (20C)) 285.8925
                  Case 2:19-cv-00692-RSM Document 1 Filed 05/09/19 Page 2 of 4




                                                                                     ill.
     I

     2               This Court has jurisdiction over the subject matter of this action under Section

     3   502(e)(1) and (f) of the Employee Retirement income Security Act of 1974 ("ERISA"),
     4
         29 U.S.C. §1132(e)(1) and (f) and under §301(a) of the Taft-Hartley Act, 29 U.S.C.
     5
         §185(a).
     6
                                                                                     IV.
     7
                     Venue is proper in this District under Section 502(e)(2) of ERISA, 29 U.S.C.
 8


 9       §1132(e)(2), because the Plaintiff Trust Fund is administered in this District.

 10                                                                                  V.


11                   Defendant is a Delaware corporation.

12
                                                                                     VI.
13
                     Defendant is bound to a collective bargaining agreement with Local 948 of the
14
         International Brotherhood of Teamsters (hereinafter "Local"), under which the
15

         Defendant is required to promptly and fully report for and pay monthly contributions to
16

17       the Trust at specific rates for each hour of compensation (including vacations,

!8       holidays, overtime and sick leave) the Defendant pays to its employees who are

19
         members of the bargaining unit represented by the Local. Such bargaining unit
20
         members are any of the Defendant's part-time or full-time employees who perform
21
         any work task covered by the Defendant's collective bargaining agreements with the
22
         Local, whether or not those employees ever actually join the Local.
23

24

25


26
                                                                                            Reid, McCarthy, Ballew & Leahy, L.L.P.
         COMPLAINT TO COLLECT FUNDS " 2                                                                     ATTORNEYS AT LAW
         G:\01-Ol999U-i2 - Supplementa!s\Con Agra Foods 302859 1-18.12--i6VCcmptainl.doc    100 WRST HAKKISON STREET • NORTi i TOWIiK, tiUlTE 300
                                                                                                       SEATTLE, WASHINGTON y8t [9
                                                                                                 TELEPHONP.: (206) 285-0464 • FAX: (206) 285-8925
                  Case 2:19-cv-00692-RSM Document 1 Filed 05/09/19 Page 3 of 4




                                                                                     VII.
I
                     Defendant accepted the Plaintiff's Trust Agreement and Declaration and
1

3        agreed to pay liquidated damages equal to twenty percent (20%) of all delinquent

4        and delinquently paid contributions due to the Trust, together with interest accruing

5
         upon such delinquent contributions at varying annual rates from the first day of
6
         delinquency until fully paid, as well as attorney's fees and costs the Trust incurs in
7
         connection with the Defendant's unpaid obligations.
8

                                                                                    VIII.
    9

10             Defendant failed to pay the total contributions due for the employment period

11       January 2018 through December 2018 by reason of not paying contributions for the

12       1,000 Hour Seasonal Employees (those employees who qualified for the 1,000 Hour

13
         Contributions during 2018 in, accordance with its labor agreement), resulting in
14
         unpaid contributions due of $57,834.97. Based upon Defendant's unpaid
15
         contributions for the period January 2018 through December 2018, Defendant is
16

         further obligated for liquidated damages in the amount of $11,566.99, as well as
17

    f8   interest accruing and attorney's fees and costs.

    i9         WHEREFORE, the Plaintiff prays to the Court as follows:

    20
                           A. All delinquent contributions due to the Trust;
    21
                            B. Ail liquidated damages and pre-judgment interest due to the Trust;
    22
                            C, All attorney's fees and costs incurred by the Trust in connection with
    23
                                     the Defendant's unpaid obligation; and
    24

    25

    26
                                                                                            Reid, McCarthy, Ballew & Leahy, L.L.P.
                                                                                                            ATTORNEYS AT LAW
         COMPLAINT TO COLLECT FUNDS - 3                                                     100 WEST HARR1SON STREET • NORTH TOWER, SUITE 300
         G:\01-01999\3i2 - Supplementals\Con Agra Foods 302859 1 -18-12-18\Comp!aini, doc
                                                                                                       S^ATTLt;. WASHINGTON 98119
                                                                                                 TELEPHONE: (206) 285-0-fM • FAX: (206)285-8925
                 Case 2:19-cv-00692-RSM Document 1 Filed 05/09/19 Page 4 of 4




      1                     D. Such other and further relief as the Court may deem Just and

      2                          equitable.

     3                DATED this 8th day of May, 2019.
     4
                                                                                 Respectfully submitted,
     5
                                                                                 REID, MCCARTHY, BALLEW & LEAHY,
     6                                                                           L.LP.


     7

     8

     9                                                                           Russell J. Reid^A/^A #2560
                                                                                 Attorney for Plaintiff
 10

 II

 12


 13

 14

 t5


 16

17

18

19

20

21


22

23


24

25

26
                                                                                                  Reid, McCarthy, Ballew & Leahy, L.L.P.
          COMPLAINT TO COLLECT FUNDS - 4                                                                          ATTORNRYSATLAW
          G:\01-01999\312-Supplementals\ConAgra Foods 302859 l-18-12-18\Complaint.doc             100 WEST i iARRSSON STHEET • NORTH TOWER, SUETE 300
                                                                                                                SEATTLE, WASiHNUTON 98119
                                                                                                       TELEPI.tONE: (206) 2S5-OW • FAX: (206)285-8925
